Citation Nr: 1449954	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder and personality disorder.
 
2.  Entitlement to service connection for duodenal ulcer disease.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to May 1981.  He died in March 2013 and the appellant is his surviving spouse.

The Veteran's claims for service connection for a psychiatric disability and an ulcer were remanded in previous Board decisions dated January 2012 and June 2014.  These claims are additionally considered in a separate Board decision, dismissing the claims due to the death of the Veteran.  However, the Board herein defers further adjudication of the claims on the merits pending proper determination of substitution.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Board is dismissing the Veteran's appeal in a separate decision, as he has died. The Board notes that the Veteran's wife filed a VA Form 21-534 in April 2013, approximately 1 month after the Veteran died.

The Board also notes that a VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010) (if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction (AOJ), and the AOJ will make a determination in the first instance regarding eligibility for substitution).  However, the AOJ has not made a determination as to the appellant's actual eligibility to substitute in the appeal.  There is an Administrative Decision of record dated January 2014, indicating that the appellant is the surviving spouse; however, substitution was not considered in this document.  Consequently, the proper course at this juncture is to remand the claims for further development on the issue of substitution.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran is proper. The AOJ should refer to the appellant's April 2013 Form 21-534 as well as Fast Letter 10-30 (Aug. 10, 2010).
 
2.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



